Citation Nr: 9914160	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
December 1943.  This appeal arises from a March 1995 rating 
decision of the New York, New York, regional office (RO) 
which denied service connection for a skin disorder and a 
psychiatric disorder. 

On April 21, 1999, a hearing was held in Washington, DC, 
before Barbara Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1998).


REMAND

The veteran's original claims folder appears to be 
unavailable and presumed lost; a rebuilt file is before the 
Board.  During the course of his personal hearings before the 
undersigned as well as the RO, the veteran reported receiving 
treatment for a skin condition and anxiety through the St. 
Alban's VA Outpatient Center (VAOC), the Brooklyn VA Medical 
Center (VAMC), and the Fort Hamilton VAMC since the 1940s.  A 
VA Form 10-7131 (Exchange of Beneficiary Information) dated 
in June 1982 indicates that the veteran received VA treatment 
in 1982.  There is no evidence that the RO has attempted to 
obtain the veteran's VA medical records prior to 1995.  As VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should appropriately contact 
the veteran and obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated him for 
his skin and/or psychiatric disorder 
since discharge.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the St. 
Alban's VAOC, the Fort Hamilton VAMC, the 
Brooklyn VAMC, and any other identified 
VA facility since the veteran's 
discharge.  Once obtained, all records 
must be associated with the claims 
folder.  

3.  The RO should then determine if the 
veteran has submitted well-grounded 
claims for service connection for a skin 
disorder and a psychiatric disorder.  In 
doing so, the RO is reminded that service 
connection may be established under § 
3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during 
an applicable presumption period and (ii) 
present manifestations of the same 
chronic disease.  See Savage v. Gober, 10 
Vet.App. 488, 495-97 (1997).  If either 
claim is found to be well grounded, any 
additional development warranted by the 
duty to assist should be accomplished.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If any decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he or his representative 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


